 1
     A PROFESSIONAL CORPORATION
 2   Carl L. Fessenden, SBN 161494
 3   Suli A. Mastorakos, SBN 330383
     350 University Ave., Suite 200
 4   Sacramento, California 95825
     TEL: 916.929.1481
 5   FAX: 916.927.3706

 6   Attorneys for Defendant/Cross-Defendant, COUNTY OF SACRAMENTO
 7
 8                                     UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF CALIFORNIA
 9
10
     NATHAN SCHNEIDER, an individual,              CASE NO. 2:20-CV-00383 TLN-JDP
11
                      Plaintiff,                   STIPULATION AND ORDER REGARDING
12                                                 DISCOVERY AND MOTION DEADLINES
     v.
13
                                                   First Amended Complaint Filed: 04/01/2020
14   COUNTY OF SACRAMENTO, a municipal
     corporation; CUBESMART SELF
15   STORAGE, a corporation; TIFFANY
16   ROSE, in her individual capacity and as an
     employee for CUBESMART SLEF
17   STORAGE; and DOES 1-50, INCLUSIVE,
18                    Defendants.
19
     ___________________________________/
20   CUBESMART, L.P. and TIFFANY ROSE,
21                    Cross-Claimants,
22
             v.
23
     COUNTY OF SACRAMENTO, a municipal
24   corporation; and ROES 1-100, inclusive,
25
                      Cross-Defendants.
26
27
28

                                                   1

                  STIPULATION AND ORDER REGARDING DISCOVERY AND MOTION DEADLINES
 1             This Stipulation is entered into by and between Plaintiff NATHAN SCHNEIDER (“Plaintiff”) and
 2   Defendant COUNTY OF SACRAMENTO (“County”) (collectively, “the Parties”) by and through their
 3   respective counsel. The Parties enter into this stipulation and proposed order in compliance with the
 4   Federal Rule of Civil Procedure 16(b) and the requirement of the Court’s initial Pretrial Order (ECF No.
 5   10).
 6             WHEREAS, this case does not currently have a trial date;
 7             WHEREAS, the County’s Motion to Dismiss Plaintiff’s First Amended Complaint is pending a
 8   ruling;
 9             WHEREAS, the Parties have met and conferred and stipulate to set the following deadlines:
10
               Last day to complete non-expert discovery:                1/10/2022
11
               Last day to disclose expert witnesses:                    1/31/2022
12
               Last day to disclose rebuttal experts:                    2/28/2022
13
               Last day to complete expert discovery:                    4/1/2022
14
               Last day to file dispositive motions:                     4/1/2022
15
16
17             IT IS SO STIPULATED.
18
19   Dated: July 7, 2021                                PORTER SCOTT
                                                        A PROFESSIONAL CORPORATION
20
21                                                      By       /s/Carl L. Fessenden
22                                                                 Carl L. Fessenden
                                                                   Suli A. Mastorakos
23                                                                 Attorneys for Defendant
                                                                   COUNTY OF SACRAMENTO
24
25
26
27
28

                                                             2

                   STIPULATION AND ORDER REGARDING DISCOVERY AND MOTION DEADLINES
 1   Dated: July 7, 2021                         PINTER & BUELNA, LLP
 2
 3                                               By _/s/Patrick Buelna (Authorized 6/28/21) ____
                                                        Patrick Buelna
 4                                                      Attorneys for Plaintiff
 5                                                      NATHAN SCHNEIDER

 6
 7
 8                                         ORDER

 9
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
10
11
     DATED: July 7, 2021
12
13
                                                         Troy L. Nunley
14                                                       United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3

                STIPULATION AND ORDER REGARDING DISCOVERY AND MOTION DEADLINES
